            Case 1:20-cv-02862-AKH Document 43 Filed 09/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  SHOLEM WEISNER,                                      Civil Action No. 20-cv-02862-AKH

                        Plaintiff,                     ECF CASE

                v.

  GOOGLE LLC and SHMUEL
  NEMANOV,

                        Defendant and
                        Involuntary Party.


                             DECLARATION OF STEVEN STERN

       STEVEN STERN, an attorney authorized to practice law in the Southern District of New

York declares subject to penalties of perjury as follows:

       1.       I am a partner at the law firm of STERN & SCHURIN LLP (“the Firm”),

attorneys of record for the Involuntary Party, Shmuel Nemanov (“Nemanov”).

       2.       I submit this declaration in support of the Firm’s motion to withdraw as counsel to

Nemanov, who is currently named as an Involuntary Party in this litigation.

       3.       Withdrawal is warranted because a conflict of interest has recently arisen between

Nemanov and another client at the Firm that cannot be resolved. The conflict of interest that has

recently arisen directly and adversely impacts the ability of the Firm to execute a strategy in this

case on behalf of Nemanov and to effectively represent Nemanov’s interests. Accordingly, the

Firm believes that it should withdraw from its representation of Nemanov in this case so that

Nemanov can secure counsel who is not subject to a conflict of interest.

       4.       I have explained the reasons for the Firm’s decision to withdraw to Nemanov.

Nemanov has acknowledged and has consented to the Firm’s withdrawal from this case.


                                                   1
              Case 1:20-cv-02862-AKH Document 43 Filed 09/03/20 Page 2 of 3




         5.       This case is presently in its very early stages with no discovery having taken

place.

         6.       In particular, the Complaint asserting claims of patent infringement was filed on

April 6, 2020. See D.E. 1. Thereafter, an Amended Complaint asserting additional claims of

patent infringement was filed on June 18, 2020. See D.E. 15.

         7.       Notices of Appearance by Nemanov’s counsel, Steven Stern and Penina Green,

were recently filed on July 14, 2020.

         8.       There are currently two motions which are pending, neither of which has been

fully briefed. First, Nemanov has filed a Motion to Realign Nemanov as a co-plaintiff in this

case since Nemanov is a co-inventor on the asserted patents. This motion has been opposed and

met with a cross-motion by Plaintiff Sholem Weisner. In addition, Google has recently filed a

Motion to Dismiss under 35 U.S.C. § 101. A schedule on the briefing of Google’s Motion to

Dismiss has been discussed amongst counsel, but has not been formalized to date. It is my

understanding that Nemanov intends to respond to these motions after he secures new counsel.

         9.       Discovery in this case has not commenced.

         10.      Nemanov has asked for at least 30 days to secure new counsel to represent his

interests in this case.

         11.      Notwithstanding the Firm’s request for leave to withdraw, the Firm’s relationship

with Nemanov is amicable and intact.

         12.      The Firm has outstanding invoices that have recently been issued. However, I

believe that the invoices will be paid in the ordinary course of business. The Firm will not assert

any retaining lien or charging lien.




                                                   2
         Case 1:20-cv-02862-AKH Document 43 Filed 09/03/20 Page 3 of 3




       13.    I certify that a copy of this motion has been served on counsel for Google LLC

and Sholem Weisner via ECF and email. A copy has also been sent to Nemanov via email.

       14.    In view of the foregoing, the Firm respectfully requests leave to withdraw

pursuant to Local Rule 1.4.


Dated: Garden City, New York
       September 3, 2020
                                                   ____________________________
                                                   Steven Stern, Esq.




                                               3
